Exhibit 10.3(b)


SUPPLEMENT
TO
SEPARATION AGREEMENT
        AND GENERAL RELEASE        
 
THIS SUPPLEMENT, effective as of June 30, 2009 to that certain Separation
Agreement and General Release, dated as of December 30, 2005 (the “Separation
Agreement”), by and between Medialink Worldwide Incorporated (“Medialink”) and
J. Graeme McWhirter (“McWhirter”).


WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to supplement and
modify the Separation Agreement (i) to modify the amount of the Severance
Payment; and (ii) to exchange limited releases.


NOW, THEREFORE, the parties hereto mutually agree as follows:


1.           All capitalized terms used herein but not defined herein shall have
the meaning ascribed to them in the Separation Agreement.


2.           McWhirter agrees and acknowledges that as of the date of this
Supplement to the Separation Agreement, he has received from Medialink the
aggregate gross amount of One Hundred Seventy-Nine Thousand Six Hundred Eight
and 56/100 ($179,608.56) Dollars as the Consulting Payment.  McWhirter
acknowledges and agrees that this amount constitutes the entire Consulting
Payment due from Medialink and no further payments will be made by Medialink
towards the Consulting Payment.  Medialink acknowledges that McWhirter is not
required to provide any further consulting services to Medialink.


3.           McWhirter agrees and acknowledges that as of the date of this
Supplement to the Separation Agreement, he has received from Medialink the
aggregate gross amount of One Million Nineteen Thousand Ninety-Four and 88/100
($1,019,094.88) Dollars towards the Severance Payment.  McWhirter acknowledges
and agrees that notwithstanding the terms of Section 6(b) of the Separation
Agreement, this amount constitutes the entire Severance Payment due from
Medialink and no further payments will be made by Medialink towards the
Severance Payment.


4.           Supplementing Section 12(a) of the Separation Agreement, but not in
lieu thereof, McWhirter hereby stipulates, agrees, and understands that in
consideration of the Medialink release given in this Supplement to the
Separation Agreement, that being good and valuable consideration, McWhirter, on
behalf of himself and the McWhirter Parties, hereby releases Medialink and the
Medialink Parties from any and all debts, obligations, claims, demands,
judgments or causes of action of any kind whatsoever in tort, contract, by
statute, or on any other basis for compensatory, punitive or any other damages,
expenses, reimbursements or costs of any kind arising out of the Separation
Agreement, including without limitation, any claims that McWhirter is entitled
to further payments towards the Severance Payment or is entitled to other
payments under the Separation Agreement or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


5.          Supplementing Section 12(b) of the Separation Agreement, but not in
lieu thereof, Medialink hereby stipulates, agrees, and understands that in
consideration of the McWhirter release given in this Supplement to the
Separation Agreement, that being good and valuable consideration, Medialink, on
behalf of itself and the Medialink Parties, hereby releases McWhirter from any
and all debts, obligations, claims, demands, judgments or causes of action of
any kind whatsoever in tort, contract, by statute, or on any other basis for
compensatory, punitive or any other damages, expenses, reimbursements or costs
of any kind arising out of or related to certain tax matters; provided, however,
that nothing herein shall be deemed a release of any claim related to or arising
from additional material facts, circumstances, actions or inactions which are
not known to Medialink as of the date of this Supplement to the Separation
Agreement.


6.           McWhirter agrees that upon the delivery of this Supplement to the
Separation Agreement from Medialink to McWhirter, McWhirter shall deliver to
Medialink all records, documents and information in McWhirter’s custody or
control, if any, which pertain to Medialink and/or which may be useful to
Medialink in the resolution of any tax, finance or operational issues affecting
Medialink.  Further, McWhirter agrees to respond by telephone, to the best of
his capabilities, to any Medialink requests for information related to
Medialink’s taxes, finances or operations.


7.          This Supplement to the Separation Agreement is expressly conditioned
upon the approval of the terms hereof by Medialink’s Board of Directors, and
shall not be effective until such approval.  The officer signing below on behalf
of Medialink hereby represents that the terms hereof have been approved by
Medialink’s Board of Directors.


8.          Except as specifically supplemented or modified by this Supplement
to the Separation Agreement, in all other respects the Separation Agreement
remains unchanged and in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Supplement to the
Separation Agreement as of the date set forth above.
 

    MEDIALINK WORLDWIDE INCORPORATED          
/s/ J. Graeme McWhirter 
  By:
/s/  Kenneth Torosian
 
J. GRAEME McWHIRTER  
   
Name:  Kenneth Torosian
 
 
   
Title:    Chief Financial Officer
 

 
 
2

--------------------------------------------------------------------------------

 